UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1930


MABINTY MARRAY DEEN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 29, 2014               Decided:   February 7, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, P.C., Fairfax, Virginia,
for Petitioner.   Stuart F. Delery, Assistant Attorney General,
Linda S. Wernery, Assistant Director, Susan Bennett Green,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Mabinty Marray Deen, a native and citizen of Sierra

Leone,     petitions     for    review       of    an    order        of    the    Board    of

Immigration      Appeals      (“Board”)      dismissing         her    appeal      from    the

immigration judge’s order finding that she was not eligible for

adjustment    of    status.          Deen    claims      that    she       was    denied   due

process because the Attorney General misinformed the immigration

judge.     We have thoroughly reviewed the record and conclude that

Deen fails to show that the outcome of the case was prejudiced

in   any   way   by     the    Attorney      General’s          representation.            See

Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008).

             Accordingly,       we    deny       the    petition      for     review.       We

dispense     with      oral    argument       because         the     facts       and   legal

contentions      are   adequately       presented        in     the    materials        before

this court and argument would not aid the decisional process.



                                                                           PETITION DENIED




                                             2